Citation Nr: 0121217	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  00-14 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
shrapnel wound, right thigh, with retained metallic body 
(Muscle Group XIV), currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a scar, shrapnel wound, left parietal region.

3.  Entitlement to an increased (compensable) evaluation for 
scar, postoperative appendectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to April 1946.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines, which denied entitlement to 
the benefits sought. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's shrapnel wound residuals of the right thigh 
(Muscle Group XIV) are shown to include complaints of pain, 
healed scaring, and a retained metallic foreign body; more 
than moderate muscle damage is not shown to be manifested.

3.  The veteran's scar residuals of a shrapnel wound of the 
left parietal region are shown to include a healed, non-
tender, non-ulcerated scar; no evidence of poor nourishment,  
pain, or limitation of function moderate disfigurement is not 
shown to be manifested.  

4.  The veteran's scar residuals associated with a prior 
appendectomy are shown to be healed with no evidence of poor 
nourishment, repeated ulceration, tenderness or pain, or 
limitation of function of the abdominal region.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 10 
percent for residuals, shrapnel wound, right thigh, with 
retained metallic body (Muscle Group XIV) have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.56, 4.73, Part 4, Diagnostic Code 5314 
(in effect on July 3, 1997) (2000).

2.  The schedular criteria for an increased (compensable) 
disability rating for scar, shrapnel wound, left parietal 
region, are not met.  38 U.S.C.A. §§ 1155 (West 1991), 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.118, Part 4, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2000).

3.  The schedular criteria for an increased (compensable) 
disability rating for scar, postoperative appendectomy, are 
not met.  38 U.S.C.A. §§ 1155 (West 1991), 5107 (West 1991 & 
Supp. 2001), 38 C.F.R. § 4.118, Part 4, Diagnostic Codes 
7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative assert, in essence, that 
increased ratings are warranted for the veteran's service-
connected disabilities as listed on the title page of this 
decision.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of the VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board notes that VA has a duty to assist the appellant in 
the development of all facts pertinent to his claim.  In the 
matter of the issues now before the Board, VA's duties have 
been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102, 5103 (West 1991 & Supp. 2001).  The 
appellant was notified in the December 1999 rating decision 
that the previously assigned 10 percent rating for his 
service-connected shrapnel wound of the right thigh and 
noncompensable disability ratings concerning his service-
connected scars of the left parietal region and appendectomy 
scar had been continued.  Further, the May 2000 statement of 
the case (SOC) informed the veteran that the medical evidence 
of record did not, in essence, satisfy the requirements of 
the pertinent schedular criteria to warrant a disability 
rating higher than that which were awarded the veteran for 
his service-connected disabilities now before the Board on 
appeal.  Additionally, the SOC also informed the veteran of 
the applicable regulatory requirements set out in the 
schedular criteria.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision and SOC informed him of the information and evidence 
needed to support the grant of a higher rating for each issue 
now on appeal and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  The Board notes that the 
veteran has provided VA with several private treatment 
records, reflecting treatment afforded him by various private 
physicians.  Also, review of the evidentiary record does not 
show that the veteran has indicated that there are other 
medical records which have not been obtained by VA and which 
the review of may be beneficial to his increased rating 
claims.  

VA's duty to assist also includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  (emphasis added).  See 38 C.F.R. 
§ 3.326 (2000); Green v. Derwinski, 1 Vet. App. 121, 123 
(1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993).  In this regard, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
(emphasis added).  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Review of the record reveals that four such VA examinations 
(orthopedic, muscles, peripheral nerves, and scars) were 
conducted in November 1998, in which during the course of the 
examinations the respective examiners recorded the veteran's 
medical history and provided comprehensive examination 
findings as well as a diagnosis.  VA has satisfied its duties 
to notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (2000), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (2000) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (2000) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40 (2000).  See also DeLuca v. Brown, 8 Vet. App. 
202, at 204-206, 208 (1995).  

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.1, 4.2 (2000), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

Service connection for a shrapnel wound of the right thigh 
with retained metallic foreign body was initially granted by 
a rating decision dated in April 1961.  A 10 percent rating 
was assigned pursuant to Diagnostic Code 5315 of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 10 
percent rating has remained in effect during the course of 
the appeal.  The Board notes that the veteran's 10 percent 
disability evaluation has been in effect since 1960, and is 
therefore protected under 38 C.F.R. § 3.951(b) (2000).  The 
veteran was also, in April 1961, granted service connection 
for a scar related to a shrapnel wound in the left parietal 
region as well as for a scar related to a prior appendectomy 
procedure.  Noncompensable evaluations were assigned to both 
scar-related disabilities, and these zero percent evaluations 
have remained in effect during the course of the appeal.  

The Board notes that the regulations governing the evaluation 
of muscle injuries were amended effective July 3, 1997.  The 
Court has held that when the applicable regulations are 
amended during the pendency of an appeal, the version of the 
regulations most favorable to the veteran should be applied 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in this instance, as the veteran's current 
claim for increased ratings is shown to have been received by 
the RO in October 1998, the Board will, in adjudicating this 
matter, utilize the regulations effective subsequent to the 
July 1997 revision.  

The severity of the veteran's shrapnel wound residuals is 
ascertained, for VA purposes, by application of the rating 
criteria set forth in Diagnostic Code 5314 of VA's Rating 
Schedule, 38 C.F.R. Part 4.  As noted above, effective July 
3, 1997, the rating criteria for muscle injuries was amended.  
Under the revised rating criteria, a 10 percent rating is 
warranted for moderate injury to Muscle Group XIV (anterior 
thigh group).  A 20 percent disability evaluation requires 
moderately severe injury.  A 30 percent evaluation requires a 
severe injury.  See 38 C.F.R. Part 4, Diagnostic Code 5314 
(2000).  

According to 38 C.F.R. Part 4, Diagnostic Code 7805 (2000), 
scars are to be rated based upon the limitation of function 
of the affected part.  In the case of superficial scars a 10 
percent disability evaluation is warranted for those that are 
poorly nourished with repeated ulceration, 38 C.F.R. Part 4, 
Diagnostic Code 7803 (2000), or which are tender and painful 
on objective demonstration, 38 C.F.R. Part 4, Diagnostic Code 
7804 (2000).  Also, moderately disfiguring scars of the head, 
neck, or face, under Diagnostic Code 7800, warrant a 10 
percent disability evaluation.

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2000).

A moderate muscle disability requires that there be a through 
and through or deep penetrating wounds of relatively short 
track by single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate in degree.  
There must also be an absence of explosive effect of a high 
velocity missile and of residuals of debridement or of 
prolonged infection.  Objective medical findings of such 
injury would include entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through and through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests. (In such tests the 
rule that with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests).  38 C.F.R. 
§ 4.56(d)(2) (2000).

A moderately severe muscle disability requires that there be 
a through and through or deep penetrating wound by a high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
Objective findings of such injury would include impairment of 
strength and endurance of the muscle group involved, 
palpation of loss of deep fascia, or loss of muscle 
substance.  38 C.F.R. § 4.56(d)(3) (2000).

The evidence of record includes some service medical records; 
however, review of these records do no show treatment of any 
of the veteran's service-connected shrapnel wounds.  A 
January 1946 record is on file which shows that the veteran 
was diagnosed with chronic appendicitis, and that he 
underwent surgery for this condition in February 1946.  

The report of a VA examination conducted in March 1961 shows 
that the veteran complained of pain and numbness in his right 
thigh.  A nondepressed, nonpainful, and nonadherent scar one-
quarter inch in diameter was observed to be located on the 
medial aspect of the lower third of the right thigh.  X-rays 
showed the presence of a metallic foreign body in the lower 
third of the right thigh.  

A private X-ray report, dated in March 1970, shows that a 
metallic piece, measuring 8 millimeters (mm.) by 5 mm., was 
observed in the lower third of the veteran's right thigh.

A private medical record dated in May 1971 indicates that a 
scar at the medial lower third of the veteran's right thigh 
was observed, as was a scar at the occiput parietal region of 
the left side.  

Another private X-ray report, dated in November 1988, shows 
that an irregular metallic density measuring 7 mm. at the 
anterior aspect of the distal third of the veteran's right 
thigh was observed.  No gross evidence of fracture or osseous 
pathology was noted to be manifested.  

Also, a private medical record dated in November 1988 shows a 
diagnosis of healed shrapnel wound of the right leg.

The veteran was afforded a VA examination in April 1989.  He 
complained at that time of pain in the right thigh.  
Examination showed a healed scar in the veteran's abdomen, in 
the right lower quadrant area.  Evidence of an appendectomy 
was noted.  The scar was noted to measure 2 inches by 1/4 
inch, and was described as being slightly depressed, 
adherent, and nontender.  There was no limitation of motion 
of the right lower extremity.  Also shown to be manifested at 
the time of the examination was a nondepressed, nontender 
scar on the left parieto-occipital area of the head, and a 
healed scar on the right thigh which was noted to be slightly 
depressed and nontender.  X-rays revealed a single metallic 
foreign body embedded in the muscles on the anteromedial 
aspect of the thigh near the junction of the distal and 
middle thirds.  The diagnosis was metallic foreign body group 
of muscles belonging to Muscle Group XIV, right.  

The medical evidence of record is also noted to include the 
reports of VA orthopedic, muscle, peripheral nerve, and scar 
examinations conducted in November 1998.  Review of the 
orthopedic examination report shows that the veteran 
complained of right middle thigh pain, down into his lower 
leg, as well as occasional swelling.  He added that cold 
weather made the pain worse.  The veteran was noted to be 
able to walk, but this was noted to be limited due to pain; 
it was also noted that the veteran tolerated walking, but 
that he mostly stayed in bed.  A metallic foreign body was 
noted to be located in the anterior thigh area, the group of 
muscles belonging to Muscle Group XIV, right. No pain was 
noted to be elicited on movement of any of the veteran's 
joints.  Range of motion of the hip and knee was noted to be 
normal.  The diagnosis was residuals shrapnel wound right 
thigh with retained metallic foreign body.

Review of the muscles examination report shows that the 
veteran noted that cold weather essentially caused the pain 
associated with his right thigh to increase, and that 
medications acted to alleviate the pain.  The affected 
muscles were noted to be in the right thigh area, 
anteromedial, Muscle Group XIV, right.  The examiner reported 
that no nerve injuries were present.  No muscle tumors were 
diagnosed.  Examination of the veteran was noted to reveal an 
entry wound one centimeter (cm.) by one cm. in the distal 
third right thigh.  The muscle group penetrated was noted to 
be Muscle Group XIV, right thigh.  The examiner noted that 
there were neither adhesions, tendon damage, bone, joint, or 
nerve damage shown.  Muscle strength was noted to be good.  
Muscle herniation was not shown.  No loss of muscle function 
was noted to be present.  Normal range of motion of all 
joints was described.  The diagnosis was retained metallic 
foreign body, Muscle Group XIV, right thigh, residual of 
shrapnel wound.  

Review of the VA peripheral nerves examination report shows 
that the veteran complained of pain in both his legs and 
thighs.  The examiner indicated that no cerebellar/cranial 
nerve deficit was shown, and that motor/sensory examination 
was intact.  No atrophy was noted, and no pathological 
reflexes were noted.  The diagnosis was no evidence of 
peripheral neuropathy.  

Additionally, review of the VA scars examination report shows 
that the examiner indicated that several scars were noted.  
One, on the veteran's right thigh, which was reported to be 
one by one cm. in size, on the distal third medial aspect.  
The scar was noted to be negative for tenderness, adherence, 
ulceration, elevation, depression, tissue loss, and keloid.  
The scar was also noted to be smooth and nondisfiguring.  
Another scar, in the parietal area on the left side, was 
noted to be 2 cm. and elongated and almost devoid of hair.  
No tenderness, adherence, ulceration, tissue loss, or keloid 
was noted to be manifested.  An additional scar, noted to be 
related to a prior appendectomy, was described as being 
linear, 4 cms. in length, and slightly depressed.  Neither 
tenderness nor keloid was noted, and the scar was noted to be 
smooth.  The examiner reported that limitation of function 
was not noted as to any of the scars.  The diagnosis was 
scars; left parietal area, right thigh with retained metallic 
foreign body, and post-appendectomy.  

A private medical certificate, dated in February 2000, shows 
that the veteran had been treated for neuritis.  Another 
private medical certificate, dated in June 2000, and provided 
by the same physician who had provided the February 2000 
certificate, shows that the veteran had been treated due to 
numbness of the lower extremities.  A diagnosis was not 
contained as part of the medical certificate.  

The Board finds that the current symptoms and findings 
relative to the veteran's service-connected disabilities do 
not satisfy the criteria for ratings in excess of those which 
are currently assigned under the above-cited rating criteria.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  
In this regard, the medical record, as discussed above, 
includes several clinical findings regarding the veteran's 
service-connected shrapnel wound residuals of the right 
thigh.  The Board observes that the schedular criteria for a 
disability evaluation in excess of 10 percent are not met.  
As noted above, the type of injury associated with a 
moderately severe muscle disability is described as being 
from through-and-through or deep penetrating wounds by small 
high-velocity missiles or large low-velocity missiles, with 
debridement, prolonged infection, sloughing of soft parts or 
intermuscular scarring.  History should include prolonged 
hospitalization in service for treatment of a wound of severe 
grade, and consistent complaints of symptoms of muscle 
wounds.  Objective findings should include relatively large 
entrance and (if present) exit scars indicating the track of 
the missile through important muscle groups, with moderate 
loss of deep fascia, or moderate loss of muscle substance or 
moderate loss of normal firm resistance as compared with the 
sound side.  See 38 C.F.R. § 4.56(d)(3) (2000).  The medical 
evidence of record does not go to support such findings in 
this case.  The veteran's wound to Muscle Group XIV was not a 
through-and-through injury.  The November 1998 VA examination 
reports show that the veteran complained of pain, exacerbated 
by cold weather, which interfered with the veteran's ability 
to walk. The examiner reported that no nerve injuries were 
present and that no muscle tumors were diagnosed.  The 
examiner noted that there were neither adhesions, tendon 
damage, bone, joint, or nerve damage shown.  Muscle strength 
was noted to be good.  Muscle herniation was not shown.  No 
loss of muscle function was noted to be present.  Normal 
range of motion of all joints was described.  The entrance 
scar was noted to be smooth and non-disfiguring, and negative 
for tenderness, adherence, ulceration, elevation, depression, 
tissue loss, and keloid.  In addition, no evidence of 
peripheral neuropathy was shown to be manifested.  

After reviewing the evidence the Board finds that the 
residuals of the shrapnel wound of the right thigh, with 
retained metallic body do not satisfy the criteria for 
moderately severe impairment.  The current degree of 
impairment is included in the 10 percent rating which 
contemplates moderate disability. 

The Board also parenthetically notes that, concerning the 
scar associated with the veteran's service-connected shrapnel 
wound residual of the right thigh, the evidence of record is 
not shown to support findings reflective of which would 
support a separate compensable rating.  See Estaban v. Brown, 
6 Vet. App. 259 (1994).  The November 1998 VA scars 
examination report is shown to have described the scar as 
being negative for tenderness, adherence, ulceration, 
elevation, depression, tissue loss, keloid.  The scar was 
also noted to be smooth and nondisfiguring.  Additionally, it 
was also noted that the scar presented no limitation of 
function.

As concerning the other issues now before the Board on 
appeal, namely, entitlement to increased (compensable) 
evaluations for a scar, shrapnel wound, left parietal region 
and for scar, postoperative appendectomy, the Board notes 
that the schedular criteria for a compensable disability 
evaluation regarding either of these two service-connected 
disabilities have not been met.  The November 1998 VA scars 
examination report did not reflect evidence of findings 
relating to the left parietal region scar of a moderately 
disfiguring scar of the head.  See Diagnostic Code 7804.  
Therefore, an increased rating is not for application 
pursuant to this regulation.  In addition, regarding both 
scars, neither was shown to be either poorly nourished with 
repeated ulcerations, tender, painful, or painful on 
objective demonstration such that a compensable rating under 
either Diagnostic Codes 7803 or 7804 is justified.  Also, the 
same medical evidence does not support findings that either 
scar presents any limitation of function as to warrant a 
compensable rating under Diagnostic Code 7805.  As the Board 
also knows of no other basis which would provide the veteran 
with a higher schedular evaluation concerning either scar, 
his claims are denied. 

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating for any of the three issues currently perfected for 
appeal.  The evidence does not reflect that the degree of 
impairment resulting from the above-listed disabilities more 
nearly approximates the criteria for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 (2000).  Therefore, in 
this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims for 
increased ratings and, thus, there is no doubt to be resolved 
in the favor of the veteran; the evidence is not in equipoise 
as to warrant consideration of the benefit of the doubt rule.  
38 C.F.R. § 4.3 (2000).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for residuals, shrapnel wound, right thigh, with retained 
metallic body, is denied. 

Entitlement to an increased (compensable) evaluation for a 
scar, shrapnel wound, left parietal region, is denied.

Entitlement to an increased (compensable) evaluation for 
scar, postoperative appendectomy, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

